Citation Nr: 0529342	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-16 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  He passed away in March 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. § 1318.  The 
appellant perfected a timely appeal of these determinations 
to the Board.

In May 2005, the appellant testified at a hearing conducted 
before the undersigned Veterans Law Judge.  At the hearing, 
the appellant challenged, as clear and unmistakable error, 
the assignment of the effective date of the veteran's total 
disability rating, established in a July 1995 rating 
decision, and the effective date of the RO's decision 
determining that the veteran's PTSD was permanent and total, 
established in February 1998.  As explained in below, this 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this case must be remanded for additional development and 
adjudication.

In testimony before the Board, the appellant stated that the 
veteran was exposed to Agent Orange while serving in Vietnam.  
This exposure, she contends, may have contributed 
substantially or materially to the veteran's death in March 
2003 from complications of choluncarcinoma.   No examination, 
however, was conducted to determine the question of service 
connection for the cause of the veteran's death.  Upon 
remand, therefore, the Board finds that the RO should request 
a medical opinion in order to decide the merits of the 
appellant's appeal, which must specifically include 
determining whether it was at least as likely as not that the 
veteran's multiple organ failure due to sepsis/acute tubular 
necrosis due to choluncarcinoma was related to, caused by or 
had its onset during his period of service, including his 
exposure to Agent Orange while serving in Vietnam, or whether 
a medical condition of service origin contributed 
substantially or materially to the cause of his death. 

In addition, the record reflects that the appellant, in the 
May 2005 hearing before the undersigned Veteran's Law Judge, 
challenged, as clear and unmistakable error, the assignment 
of the effective date of the veteran's total disability 
rating due to individual unemployability, established in a 
July 1995 rating decision, and the effective date of the RO's 
decision determining that the veteran's PTSD was permanent 
and total, established in February 1998.  These claims have 
never been adjudicated and have been referred to the RO for 
appropriate action.  Here, the Board notes that the outcome 
of the unadjudicated claims could materially affect the 
result of the currently certified appeal on the claims for 
DIC.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  As such, because 
the resolution of the claims challenging the effective dates 
in the July 1995 and February 1998 rating decisions could 
materially impact the result of the appellant's current 
claims for DIC, these claims are inextricably intertwined and 
a Board decision on appellant's claims for DIC at this time 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); see generally Moffit v. Brown, 10 Vet. App. 214, 222 
(1997).  Therefore, the issues concerning entitlement to 
earlier effective date for the veteran's TDIU rating and the 
decision determining that the veteran's PTSD was permanent 
and total should be resolved prior to a final appellate 
decision on the claims for DIC.  See also Hoyer v. Derwinski, 
1 Vet. App. 208, 209-210 (1991).

Finally, the appellant indicated that there may be 
outstanding medical records that may impact the resolution of 
her claims.  Specifically, during the May 2005 Board hearing, 
the appellant indicated that the relationship between herself 
and the veteran had been violent at times, due in part to his 
PTSD, and that she sustained injuries at the hands of the 
veteran on numerous previous occasions.  These records have 
not been associated with the claims file.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these and other outstanding records pertinent to the 
appellant's claims.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, not already 
associated with the veteran's claims 
file, that treated the veteran since 
service for PTSD and any conditions 
related to exposure to Agent Orange or 
the veteran's choluncarcinoma and other 
related conditions.  In addition, the 
appellant should be requested to identify 
all VA and non-VA health care providers, 
not already associated with the veteran's 
claims file that treated the appellant 
since the veteran's discharge from 
service for incidents of domestic 
violence and ongoing related conditions.  
This should include medical and treatment 
records from any VA Medical Centers that 
may have treated the veteran and the 
appellant since service, including, with 
respect to the appellant, the Brockton, 
Massachusetts, VA Medical Center, dated 
form 1981.  The aid of the appellant in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing. 

2.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing a medical 
opinion.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that the 
veteran's choluncarcinoma had its onset 
during his period of service from 
December 1968 to June 1970; or, was 
manifested within one year from June 
1970; or, was otherwise etiologically 
related to any incident that occurred 
during his period of service.  In this 
regard, the examiner is specifically 
asked to comment on the veteran's 
exposure to Agent Orange while serving in 
Vietnam and state an opinion regarding 
whether such exposure contributed 
substantially or materially to the cause 
of his death from multiple organ failure 
due to sepsis/acute tubular necrosis due 
to choluncarcinoma.

 (b).  It is at least as likely as not 
(50 percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the veteran's death from 
multiple organ failure due to 
sepsis/acute tubular necrosis due to 
choluncarcinoma.  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318, in 
light of all pertinent evidence and legal 
authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

